 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
        UNITED STATES OF AMERICA,                                     NO. MJ19-344
11
                                Plaintiff,
12
                                                                      UNITED STATES’ MOTION TO FILE A
13                                                                    RESPONSE IN EXCESS OF 12 PAGES
                           v.
14
        PAIGE THOMPSON,                                               NOTED: August 30, 2019
15
16                           Defendant.
17
18          The United States of America, by and through Brian T. Moran, United States

19 Attorney for the Western District of Washington, and Steven T. Masada, Assistant United
20 States Attorney for said District, hereby moves this Court for an order permitting the
21 United States to file the Government’s Reply Memorandum in excess of the twelve-page
22 limitation prescribed in CrR12(c)(6) of the Local Rules of the United States District
23 Court for the Western District of Washington. Specifically, the Unites States seeks the
24 Court’s approval to file a response that is up to fifteen pages in length.
25 //
26 //
27 //
28

     United States’ Motion to File a Response in Excess of 12 Pages                   UNITED STATES ATTORNEY
                                                                                     700 STEWART STREET, SUITE 5220
     (U.S. v. Thompson / MJ19-344) - 1
                                                                                       SEATTLE, WASHINGTON 98101
                                                                                             (206) 553-7970
1           The United States seeks this authorization as additional pages are needed to
2 respond to the Defendant’s over length brief of 23 pages.
3
4           Dated this 22nd day of August, 2019.
5
                                                                 Respectfully submitted,
6
7                                                                BRIAN T. MORAN
                                                                 United States Attorney
8
9                                                                /s/ Steven T. Masada
                                                                 STEVEN T. MASADA
10
                                                                 Assistant United States Attorney
11                                                               700 Stewart Street, Suite 5220
                                                                 Seattle, Washington 98101
12
                                                                 Telephone: (206) 553-7970
13                                                               Facsimile: (206) 553-0882
                                                                 Email: Steven.Masada@usdoj.gov
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     United States’ Motion to File a Response in Excess of 12 Pages                  UNITED STATES ATTORNEY
                                                                                    700 STEWART STREET, SUITE 5220
     (U.S. v. Thompson / MJ19-344) - 2
                                                                                      SEATTLE, WASHINGTON 98101
                                                                                            (206) 553-7970
1                                        CERTIFICATE OF SERVICE
2           I hereby certify that on August 22, 2019, I electronically filed the foregoing with
3 the Clerk of the Court using the CM/ECF system which will send notification of such
4 filing to the attorney(s) of record for the defendant.
5
6                                                                /s/ Elizabeth Gan
                                                                 ELIZABETH GAN
7
                                                                 Legal Assistant
8                                                                United States Attorney’s Office
                                                                 700 Stewart Street, Suite 5220
9
                                                                 Seattle, Washington 98101-1271
10                                                               Phone: (206) 553-4370
                                                                 FAX: (206) 553-0882
11
                                                                 E-mail: Elizabeth.Gan@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     United States’ Motion to File a Response in Excess of 12 Pages                UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
     (U.S. v. Thompson / MJ19-344) - 3
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
